Citation Nr: 1233200	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-47 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for residuals of a back injury.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from April 1953 to April 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a decision in June 2011, the Board determined that new and material evidence had not been presented to reopen a claim of service connection for residuals of a back injury.  The Veteran then appealed the Board's decision of June 2011 to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision, dated in April 2012, the Court vacated the Board's decision of June 2011 and remanded the case to the Board for further development and readjudication. 

The reopened claim of service connection for residuals of a back injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in October 2007, the RO denied the claim of service connection for residuals of a back injury; after the Veteran was notified of the adverse determination and of his procedural and appellate rights in October 2007, the Veteran did not appeal the rating decision and the rating decision became final by operation law based on the evidence of record at the time.



2.  The additional evidence presented since the rating decision in October 2007 by the RO, denying service connection for residuals of a back injury, relates to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of service connection for residuals of a back injury.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.104, 3.156 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the application to reopen the claim of service connection for residuals of a back injury is favorable to the Veteran, no further action is required to comply with the VCAA.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a rating decision in October 2007, the RO denied service connection for residuals of a back injury on the basis that there was no evidence of residuals of a back injury related to service.  





In a letter, dated in October 2007, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by notifying the RO of his intention within one year from the date of the letter.  As the Veteran did not indicate his disagreement, the rating decision by the RO in October 2007 became final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.

The evidence of record at the time of the rating decision in October 2007 is summarized as follows.

The available service records show that the Veteran served on active duty from April 1953 to April 1955.  A separation physical examination dated in April 1955 indicated that the Veteran's spine was clinically evaluated as normal.  After service, private treatment records from Dr. Long, dated from 1967 to 2006, show that the Veteran began to complain of back pain in 1970, and that such complaints did not reference a back injury in service.  In statements, the Veteran asserted that he injured his back in a wreck at Ft. Riley, Kansas in 1953 and that he has suffered constant pain from the injury.  
 
Current Claim to Reopen

As the unappealed rating decision in October 2007 by the RO became final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim was received in December 2008, the current regulatory definition of new and material evidence applies.






"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The additional pertinent evidence presented since the rating decision in October 2007 includes a statement from a friend and private medical records from Dr. Long.  

Analysis

The additional private medical records from Dr. Long, dated from 2006 to 2009, document complaints of back pain.  While this evidence is new as the specific records had not been previously considered by the RO in October 2007, it is not material evidence in that it does not relate to an unestablished fact necessary to substantiate the claim.  That is, it does not show that a back condition was associated with an injury in service.  The records are essentially cumulative evidence because the RO had already considered records from Dr. Long, who had documented the Veteran's complaints of back pain.  Cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).  

Nevertheless, the Veteran has also submitted a statement of a friend, dated in November 2008.  The friend has known the Veteran both prior to and since service, and he indicated that to his knowledge the Veteran had had no problems with his back before entering service.  



The friend stated the Veteran was in perfect health before military enlistment and that the Veteran had told him that sometime in 1953 he (the Veteran) had sustained an injury to his back in service while stationed at Ft. Riley, Kansas.  He stated that when the Veteran was discharged from service, the Veteran continuously complained about constant, chronic back pain, which seemed to worsen over the years.  

The evidence is new and material because it relates to the unestablished fact necessary to substantiate the back disability.  That is, the evidence appears to link a current back disability to an injury during service.  This evidence tends to show continuing back symptoms since service and is evidence of continuity of symptomatology, which constitutes nexus evidence, the absence of which was the basis for the prior denial of the claim.  It is noted that for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As the evidence is new and material, the claim of service connection for residuals of a back injury is reopened. 


ORDER

As new and material evidence has been presented, the claim of service connection for residuals of a back injury is reopened, and to this extent only the appeal is granted. 







REMAND

Prior to considering the claim of service connection for residuals of a back injury on the merits, under the duty to assist additional evidentiary development is needed, including a VA medical opinion.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been afforded a VA examination to address the whether any current back disability is related to a back injury in service.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic examination to determine:  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation, that any current back disability is  related to a back injury in service.  

The VA examiner is asked to consider the following significant facts of the case.  

In statements, the Veteran indicated that he has had chronic back pain ever since an injury (a wreck at Ft. Riley, Kansas) during service in 1953, which the Veteran is competent to describe.  

The service treatment records are unavailable, except for a separation physical examination in April 1955, which shows that the Veteran's spine was evaluated as normal.  


After service, private medical records from Dr. Long, dated from 1967 to 2009, show complaints of back pain beginning in 1970 without attribution to or mention of a back injury in service.  

The Veteran's friend indicated in a November 2008 statement that the Veteran had had no problems with his back prior to service but had continuously complained of constant, chronic back pain, when he got out of the military, which he is competent to describe.   

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether causation cannot be determined because there are several potential causes, (if so, identify the other potential causes), when the event in service is not more likely than any other to cause the Veteran's current back disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, that is, there is no other test or records, if procurable, that would facilitate a more conclusive opinion, considering current medical knowledge and, if necessary, after a review of the medical literature. 

The Veteran's file must be made available to the VA examiner for review.  





2.  After the completion of the above development, adjudicate the claim of service connection for residuals of a back injury.  If the benefit sought is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


